Citation Nr: 1144909	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to establish the appellant's basic eligibility for entitlement to VA disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant claims qualifying service as a Philippine veteran during World War II.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of Philippines.  The Board denied this claim in May 2009.  The appellant appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court), which decision will be addressed below.

The claim of basic eligibility for entitlement to VA disability benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1997 RO administrative decision determined that the appellant did not have the requisite military service for eligibility to VA benefits.

2.  In light of the Court's April 27, 2011 decision in this case, new and material evidence is found to reopen the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1997 RO administrative decision which determined that the appellant did not have the requisite military service for eligibility to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2011).

2.  Evidence received since the RO's August 1997 administrative decision is new and material; the claim of basic eligibility for entitlement to VA disability benefits is reopened.  38 U.S.C.A. §§ 101, 107, 1521, 5108 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish his basic entitlement to VA disability benefits based upon qualifying service as a Philippine veteran during World War II.  In particular, he claims service with the United States Armed Forces of the Far East (USAFFE).

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

A Philippine veteran is limited by law to the award of a defined set of benefits.  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(a), (b).

Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

Only service department records can establish if and when a person has qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if there is reason to believe that information provided to service department was erroneous (e.g., misspelled name), VA may be required to resubmit request for information to service department.)

It has been held that a person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

An RO administrative decision in August 1997 determined that the appellant did not have the requisite military service for eligibility to VA benefits.  The evidence of record at that time included the appellant's allegation of being a former "USAFFE WW II VETERAN" who had been a former prisoner of war (POW) at Camp O'Donnell.  However, in August 1997, the U.S. Army Reserve Personnel Center determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

The RO notified the appellant of this denial, and his appellate rights, in a letter dated August 15, 1997.  The appellant did not initiate an appeal within one year of notice of this decision.  That decision, therefore, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (1996).

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed. 38 U.S.C.A. § 5108.

The appellant filed his claim to reopen in March 2006.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence submitted in support of reopening the claim includes a March 1976 Certification from the Republic of Philippines, Department of National Defense asserting that the appellant achieved military status in the USAFFE while assigned to the 5th Company GST2, 4th Division (F-23) from December 1941 to May 1946.  A similar document, authenticated by an Assistant Adjutant Colonel of the Philippine Army (PA), reflected the appellant's service as a USAFFE Reservist and USAFFE guerilla.

For reopening purposes, the Board must presume as true the documents certified by the Philippine military authorities, which purportedly show that the appellant served with USAFFE as a reservist and as a guerilla.

In an April 27, 2011 decision, the Court found that the above was new and material evidence to reopen this claim.  Therefore, further discussion by the Board is not required.  The application to reopen, therefore, is granted.

ORDER

The application to reopen a claim establishing the appellant's basic eligibility for entitlement to VA disability benefits is, to this extent, granted.


REMAND

The Board must undertake additional development in order to meet the requirements of the Court's April 2011 decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request that the National Personnel Records Center (NPRC) verify the decedent's claimed active service in the United States Armed Forces.  Provide the NPRC with copies of any relevant records in the claims file, to specifically include the Court's April 2011 decision in this case, the documents cited by the Court's April 2011 decision, as well as any other relevant documents of record. 
 
2. Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


